DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 26-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 26 recites the device includes “an outer sizeable structure…containing a liquid or a gas therein, wherein the liquid or the gas is separate from the core material”, and “inflating the outer sizable structure to a first pressure or a first volume via the tube”. It is unclear whether the liquid or gas contained in the outer 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 31-33 and 41 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 7,787,926 (Kimchy).
Regarding claim 31, Kimchy teaches an electromechanical device to be inserted into the lumen of a biological organ (abstract; Figure 6C), the device comprising: a central support (Figure 6C, capsule, 50) that stabilizes and supports the whole device while providing the needed bending flexibility for the device to have comparable mechanical properties to normal feces (col. 23, lines 35-44); a core (Figure 6C, support elements, 156) where the core material can be solid, semi-solid or compressible in order to make the device as physiological as possible (col. 24, lines 35-40); and an outer sizable structure (Figure 6C, balloon, 140) that is a bag embracing the core material (156) and containing a liquid or a gas, wherein the liquid or the gas is separate from the core material (156) (balloon 140 inflated by a gas or by absorption of water from the colon through semi-permeable membrane 152, col. 23, lines 48-54 and col. 24, lines 16-32. Since the elements 156 and the inflation gas or liquid are not mixed, they are “separate” as claimed.).
claim 32, Kimchy teaches the central support (50) is stiff (electronics housed within core 50, col. 13, line 60-col. 14, line 8; col. 23, lines 35-53).
Regarding claim 33, Kimchy teaches the core (156) is compressible (nitinol, col. 24, lines 38-40).
Regarding claim 41, Kimchy teaches the device comprises a valve (Figure 6C, valve, 144) configured to connect to a tube, the tube used to provide the outer sizable structure with the liquid or the gas (The valve 144 is configured to open to permit fluid to flow therethrough, thus is capable of receiving an appropriately sized tube to receive inflation fluid or gas, col. 23, line 61-col. 24, line 3. The tube is not positively recited in the claim, thus is not required.).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 34 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 7,787,926 (Kimchy) in view of U.S. Patent No. 7,970,455 (Zilberstein et al.).
Regarding claim 34, Kimchy teaches all the limitations of claim 31. Kimchy does not specify the length of the device.
However, Zilberstein et al. teaches an electromechanical device to be inserted into the lumen of a biological organ (abstract), comprising: a central support (Figure 5E, core, 20) that stabilizes and supports the whole device while providing the needed bending flexibility for the device to have comparable mechanical properties to normal feces (col. 14, line 48-col. 15, line 7; see Figure 5E); a core (Figure 5E, material, 32) where the core material can be solid, semi-solid or compressible in order to make the device as physiological as possible (col. 14, lines 48-67; col. 15, lines 4-7); and an outer sizable structure (Figure 5E, skin, 21) that is a bag embracing the core material and containing a liquid (col. 14, lines 48-52 and lines 56-58; col. 15, lines 1-7; “expanded structure 10A is soft and pliable, having a consistency similar to a stool, allowing it to be naturally eliminated”, col. 16, lines 35-37); wherein teaches outer sizable structure is at or between 3-10 cm long (length of about 30 mm, expanded length about 9 cm, col. 14, lines 32-36). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the length of the outer sizeable structure of Kimchy to be about 3-10 cm long as taught by Zilberstein et al., because Zilberstein et al. teaches such a length is desirable for safe ingestion and subsequent passage through a patient’s gastrointestinal tract (abstract; col. 14, lines 32-33).
Response to Arguments
Applicant’s arguments, see pages 9-10, filed 10 March 2021, with respect to the rejections under 35 U.S.C. 112(d) have been fully considered and are persuasive in light of the amendments to the claims.  The rejections of 10 December 2020 have been withdrawn. 
Applicant’s arguments, see pages 11-12, filed 10 March 2021, with respect to the rejections of claim 31 and its dependents under 35 U.S.C. 102 and 103 citing at least 
Applicant’s arguments, see pages 14-15, filed 10 March 2021, with respect to the rejections of claims 1, 26, and their dependents under 35 U.S.C. 103 have been fully considered and are persuasive in light of the amendments to the claims.  The rejections of 10 December 2020 have been withdrawn. 
Allowable Subject Matter
Claims 26-29 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
No prior art of record teach and/or fairly suggest the method of use of a device for insertion into a gastrointestinal tract of claim 26, comprising: placing the device into the gastrointestinal tract, the device comprising: a core solid, semi-solid, or compressible material, a central support that stabilizes and supports the device while providing bending flexibility for the device to have comparable mechanical properties to feces, an outer sizeable structure comprising a bag or balloon around the core containing a liquid or a gas that is separate from the core material, and a tube for filling the outer sizeable structure that is removably connected to the device; inflating the outer 
The closest prior art of record, Dall et al. cited in the prior Office action, teaches the method of use as claimed, but fails to disclose the device includes a core material, a central support, a bag or balloon surrounding the core material, and a liquid or gas contained by the bag or balloon that is separate from the core material.
Zilberstein et al., teaches an ingestible device for passage through a gastrointestinal tract comprising a central support (core, 20), a core material, an outer bag or balloon (21) surrounding the core material, wherein the core material is an absorbent powder or hydrogel that expands upon absorption of gastrointestinal fluids (col. 14, lines 48-67; col. 15, lines 34-42; col. 16, lines 13-34). Zilberstein et al. teaches the bag or balloon (21) may alternatively be inflated by a gas (col. 14, lines 17-31; col. 16, lines 47-54). Zilberstein et al. teaches a one way valve (34) configured to open to permit fluid to flow in (col. 15, lines 1-7), but does not teach the inflation fluid or gas is introduced via a tube removably connected to the device. Additionally, Zilberstein et al. does not teach the device includes a central support, core material, and a separate liquid or gas retained within the bag or balloon.
Kimchy teaches a an ingestible device for passage through a gastrointestinal tract comprising a central support (50), a core material (156), an outer balloon (140) around the core (156), and a liquid retained within the balloon (140) (col. 23, line 35-col. 24, line 40). Kimchy teaches the device includes a valve (144) that dissolves over a predetermined period of time during passage through the colon to allow gas to leave the .
Claims 1, 4-7, 10, 11, 13, and 14 are allowed.
The following is an examiner’s statement of reasons for allowance:
No prior art of record teach and/or fairly suggest the device configured for insertion into a gastrointestinal tract of claim 1, comprising: a core comprising a material that is solid, semi-solid, or compressible; a central support that is disposed in the core with a length that extends only within the core, the central support stabilizes and supports the device; and an outer sizable structure comprising a bag or balloon around the core containing a liquid or gas that is separate from the core material, within the context of the remainder of claim 1.
The closest prior art of record, Zilberstein et al. as cited in the prior Office action, teaches an ingestible device for passage through a gastrointestinal tract comprising a central support (core, 20), a core material surrounding the central support, an outer bag or balloon (21) surrounding the core material, wherein the core material is an absorbent powder or hydrogel that expands upon absorption of gastrointestinal fluids (col. 14, lines 48-67; col. 15, lines 34-42; col. 16, lines 13-34). Zilberstein et al. teaches the bag or balloon (21) may alternatively be inflated by a gas (col. 14, lines 17-31; col. 16, lines 47-54). However, Zilberstein et al. does not teach the device includes a central support, core material, and a separate liquid or gas retained within the bag or balloon.
Similarly, Kimchy teaches a an ingestible device for passage through a gastrointestinal tract comprising a central support (50), a core material (156), an outer balloon (140) around the core (156), and a liquid retained within the balloon (140) (col. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE R DORNA whose telephone number is (571)270-7483.  The examiner can normally be reached on 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARRIE R DORNA/Primary Examiner, Art Unit 3791